United States Court of Appeals
                        For the First Circuit


No. 12-2208

              WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO,

                         Plaintiff, Appellant,

                                  v.

                         ADM ASSOCIATES, LLC,

                         Defendant, Appellee.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

            [Hon. William E. Smith, U.S. District Judge]


                                Before

                   Lynch and Selya, Circuit Judges,
                     and Hillman,* District Judge.


     Michael J. Daly, with whom Catherine R. Connors, Brooks R.
Magratten, and Pierce Atwood LLP were on brief, for appellant.
     Thomas J. Gallitano, Conn Kavanaugh Rosenthal Peisch & Ford,
LLP, Jason P. Gosselin, and Drinker Biddle & Reath LLP on brief
for American Council of Life Insurers, amicus curiae.
     Robert F. Weber, with whom Randy Olen was on brief, for
appellee.


                             July 16, 2015




     *   Of the District of Massachusetts, sitting by designation.
             SELYA, Circuit Judge.    This is an appeal from a judgment

entered by the United States District Court for the District of

Rhode Island.     See W. Reserve Life Assur. Co. of Ohio v. Conreal

LLC, 715 F. Supp. 2d 270, 290 (D.R.I. 2010), on reconsideration in

part sub nom. W. Reserve Life Assur. Co. of Ohio v. Caramadre, 847

F. Supp. 2d 329 (D.R.I 2012).        The underlying case was brought in

diversity     jurisdiction,   see    28   U.S.C.   §   1332(a),   and   the

substantive rules of decision emanate from Rhode Island law, see

Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).

             We heard oral argument on November 6, 2013.      Because the

controlling issues were issues of Rhode Island law as to which

substantial doubt existed, we certified two questions to the Rhode

Island Supreme Court pursuant to Rule 6 of that court's Rules of

Appellate Procedure.     See W. Reserve Life Assur. Co. of Ohio v.

ADM Assocs., LLC, 737 F.3d 135, 143 (1st Cir. 2013).          On June 17,

2015, the Rhode Island Supreme Court furnished us with answers to

the certified questions.      See W. Reserve Life Assur. Co. of Ohio

v. ADM Assocs., LLC, No. 2014-35-M.P., 2015 WL 3771841 (R.I. June

15, 2015).

             Upon review of those answers, we issued a show-cause

order, directing the appellant to show cause as to why the judgment

of the district court should not be affirmed.          The time set for a

showing of cause having expired and no cause having been shown, we

now affirm the judgment below substantially on the basis of the


                                      - 2 -
answers to the certified questions furnished by the Rhode Island

Supreme Court.



Affirmed.




                                - 3 -